                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                        Civil No. 3:17-cv-00624-RJC


 JONATHAN FINCHER,                       )
                                         )
        Plaintiff,                       )
                                         )
 v.                                      )
                                         )                   ORDER
 NANCY A. BERRYHILL,                     )
 Acting Commissioner of           Social )
 Security,                               )
                                         )
        Defendant.                       )




       THIS MATTER comes before the Court on the parties’ cross Motions for

Summary Judgment, (Doc. Nos. 11, 15), and the parties’ briefs and exhibits in

support. The motions are ripe for adjudication.

I.     BACKGROUND

       A. Procedural Background

       Jonathan Fincher (“Plaintiff”) seeks judicial review of Nancy A. Berryhill’s

(“Defendant” or “Commissioner”) denial of his social security claim. Plaintiff filed an

application for Supplemental Security Income under Title XVI of the Social Security

Act (“SSA”) on April 23, 2013, alleging a disability onset date of April 23, 2013. (Doc.

Nos. 10 to 10-1: Administrative Record (“Tr.”) 269, 273). His application was denied

first on November 22, 2013 and upon reconsideration on February 10, 2014. (Tr. 117–

52).   Plaintiff filed a timely request for a hearing on April 1, 2014, and an

                                             1
administrative hearing was held by an administrative law judge (“ALJ”) on May 19,

2016. (Tr. 71–88).

      Following this hearing, the ALJ found that Plaintiff was not disabled under

the SSA. (Tr. 20–34). Plaintiff requested a review of the ALJ’s decision, but the

Appeals Council denied Plaintiff’s request for a review. (Tr. 1–6). After having

exhausted his administrative remedies, Plaintiff now seeks judicial review of

Defendant’s denial of his social security claim in this Court.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was disabled under Section

1614(a)(3)(A) of the SSA. (Tr. 20). To establish entitlement to benefits, Plaintiff has

the burden of proving that he was disabled within the meaning of the SSA. 1 Bowen

v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that his disability began on

April 23, 2013 due to a combination of physical and mental impairments.2

      After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 29–30). In

reaching her conclusion, the ALJ used the five-step sequential evaluation process

established by the Social Security Administration for determining if a person is




1  Under the SSA, 42 U.S.C. § 301, et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
2 (Tr. 355, 486, 582, 590, 645, 647, 654, 666).



                                           2
disabled. The Fourth Circuit has described the five-steps as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to [his] past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite his limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”). In this case, the ALJ determined at the fifth

step that Plaintiff was not disabled. (Tr. 24–25).

      In reaching her decision, the ALJ first concluded at steps one through three

that Plaintiff was not employed, that he suffered from severe physical and mental

impairments, and that his impairments did not meet or equal any of the impairments

listed in the Administration’s regulations. (Tr. 22–25). Therefore, the ALJ examined

the evidence of Plaintiff’s impairments and made a finding as to Plaintiff’s Residual

Functional Capacity (“RFC”). In pertinent part, the ALJ found that Plaintiff

      has the [RFC] to perform light work . . . except with occasional
      postural limitations with an avoidance of workplace hazards. He
      needs to alternate between sitting and standing up to two (2) times
      each hour. . . . He could follow short simple instructions and perform
      routine tasks, but not work requiring a production rate or a demand

                                          3
      pace. The claimant was also able to sustain attention and
      concentration for two (2) hour periods at a time. . . . The claimant
      should also avoid work environments dealing with crisis situations,
      complex decision making, or constant changes in a rout setting. The
      claimant could have frequent, but not continuous, contact or
      interactions with coworkers and supervisors, and only occasional
      contact or interactions with the public.

(Tr. 25–26). Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff

could not perform the work in which he had previously been employed. (Tr. 28).

Therefore, the ALJ proceeded to the fifth and final step of the process: determining

whether, given the limitations embodied in his RFC, Plaintiff could perform any

work that existed in significant numbers in the national economy. (Tr. 28–29). To

make that determination, the ALJ relied on the testimony of a Vocational Expert

(“VE”). The VE testified that Plaintiff could perform three representative

occupations that exist in significant numbers in the national economy: “small parts

assembler,”3 “laundry worker,”4 and “hand packager.”5 (Tr. 29). According to the

DOT, all jobs require a Reasoning Level of 2. The ALJ accepted the VE’s testimony

and concluded that Plaintiff’s impairments did not prevent him from working;

consequently, Plaintiff’s application for Title XVI benefits was denied. (Tr. 30).

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful duty




3 DOT 706.684-022, 1991 WL 679050.
4 DOT 302.685-010, 1991 WL 672657.
5 DOT 559.687-074, 1991 WL 683797.


                                           4
in her determination that Plaintiff was not disabled under the SSA. See 42 U.S.C.

§§ 405(g) and 1382(c).

       The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th

Cir. 1992) (per curiam). The district court does not review a final decision of the

Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King

v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has been

defined as being “more than a scintilla and [do]ing more than creat[ing] a suspicion

of the existence of a fact to be established. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” 782 F.2d 1176,

1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the Commissioner,



                                           5
assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483

F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the

outcome–so long as there is “substantial evidence” in the record to support the final

decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff alleges that the ALJ committed two errors: (1) the ALJ failed to

identify and question the VE about apparent conflicts between the VE’s testimony

and the DOT, and (2) the ALJ failed to sufficiently explain, when she was assessing

Plaintiff’s RFC, how Plaintiff is able to perform tasks for two-hour periods at a time

considering Plaintiff’s moderate limitations in concentration, persistence, or pace.

Because the Court agrees with Plaintiff’s first allegation of error, the Court remands

this case for further proceedings.

       A.    The ALJ erred by not questioning the VE about an apparent conflict
       between the VE’s testimony and the DOT.

       Plaintiff asserts that the ALJ erred by not identifying or resolving an apparent

conflict between the DOT and the testimony of the VE. Specifically, Plaintiff argues

that an apparent conflict existed between limiting Plaintiff to performing routine

tasks that involve short, simple instructions and finding that Plaintiff is capable of

performing jobs requiring Reasoning Level of 2.6        The Court agrees with this

allegation of error and finds that remand is warranted.


6Plaintiff alleges additional apparent conflicts existed between the VE’s testimony
and the DOT. The Court need not address these since it agrees with Plaintiff that an
                                           6
      In Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015), the Fourth Circuit

held that the ALJ has not fully developed the record if any unresolved conflicts exist

between the VE's testimony and the DOT. Pearson elevated the ALJ's

responsibility in addressing apparent conflicts. Now, an ALJ cannot rely

unquestioningly on a VE’s testimony; instead, an ALJ must ask the VE whether his

or her testimony conflicts with the DOT. Id. at 208. And even if the VE answers

that no conflicts exist, the ALJ has an affirmative “duty to make an independent

identification of apparent conflicts.” Id. at 208–10. This means that the ALJ must

identify where the VE’s “testimony seems to, but does not necessarily, conflict with

the [DOT].” Id. at 209.

      The DOT’s Reasoning Development scale has six levels: Level 1 requires the

least reasoning ability, and Level 6 requires the most reasoning ability. See DOT,

App. C, 1991 WL 688702. Reasoning Level 2 requires the ability to “[a]pply

commonsense understanding to carry out detailed but uninvolved written or oral

instructions” and “[d]eal with problems involving a few concrete variables in or from

standardized situations.” Id. (emphasis added).

      Previously, in the absence of Fourth Circuit direction, this Court has held that

“there is no direct correlation between the DOT's reasoning levels and a limitation to

carrying out simple instructions or performing simple work; thus, jobs requiring an

individual to perform such work is consistent with a DOT reasoning level of either 2




apparent conflict existed between the reasoning level of the proffered jobs and
Plaintiff’s limitation to short, simple instructions.
                                          7
or 3.”    Thomas v. Berryhill, No. 3:16-CV-00836-MOC, 2017 WL 3595494, at *5

(W.D.N.C. Aug. 21, 2017) (quoting Carringer v. Colvin, No. 2:13-CV-00027-MOC,

2014 WL 1281122, at *3 (W.D.N.C. Mar. 27, 2014)), vacated and remanded, 916 F.3d

307 (4th Cir. 2019), as amended (Feb. 22, 2019).7 And therefore, this Court found

that “no apparent conflict exists between Reasoning Level 2 jobs and a ‘limitation to

no more than short simple instructions.’” Vizzini v. Berryhill, No. 1:17-CV-00233-

RJC-DSC, 2018 WL 4561623, at *3 (W.D.N.C. Sept. 24, 2018). Recently, however,

the Fourth Circuit has spoken on the issue and held that an apparent conflict exists

“between a limitation to ‘short, simple instructions’ and a need to carry out “detailed

but uninvolved . . . instructions’ jobs (as found in jobs requiring Level 2 Reasoning).”

Thomas v. Berryhill, 916 F.3d 307, 313–14 (4th Cir. 2019), as amended (Feb. 22,

2019). Accordingly, in light of new, binding precedent, this Court now holds that

remand is warranted when an ALJ does not identify or resolve this apparent conflict

between VE testimony and the DOT.

         Here, the ALJ limited Plaintiff to “follow[ing] short simple instructions and

perform[ing] routine tasks.” (Tr. 25). When the ALJ asked the VE for representative

occupations that Plaintiff could perform, the VE identified three jobs: (1) “small parts

assembler” (2) “laundry worker,” and (3) “hand packager.” (Tr. 29, 86–87). According


7 See also Corvin v. Berryhill, No. 5:17-CV-92-RJC-DSC, 2018 WL 3738226, at *4
(W.D.N.C. Aug. 7, 2018) (“Reasoning level 2 jobs ‘do not imply an apparent conflict
with a work limitation to simple, routine, repetitive work.’” (quoting Bethea v.
Berryhill, 5:17-CV-145, 2018 WL 1567356, at *4 (W.D.N.C. Mar. 30, 2018))); Rinehart
v. Berryhill, No. 3:17CV425-GCM, 2018 WL 1884990, at *5 (W.D.N.C. Apr. 19, 2018).




                                           8
to the DOT, all these jobs have a Reasoning Level of 2. Under Thomas, an apparent

conflict existed between Plaintiff’s limitation to short, simple instructions and the

VE’s testimony that Plaintiff could perform jobs that require the ability to carry out

detailed but uninvolved instructions. (Id.). Therefore, the ALJ had a duty to resolve

this apparent conflict but failed to do so. Accordingly, the Court remands this action

to the ALJ so that she can resolve the apparent conflict in accordance with Pearson,

Thomas, and the Administration’s regulations.

IV.   CONCLUSION

      Although the Court remands this case on Plaintiff's first issue, the ALJ should

further note Plaintiff's other objections to his decision upon reconsideration.

      IT IS THEREFORE ORDERED THAT:

             1. Plaintiff’s Motion for Summary Judgment, (Doc. No. 11), is

                GRANTED;

             2. Defendant’s Motion for Summary Judgment, (Doc. No. 15), is

                DENIED;

             3. Defendant’s Consent Motion for Extension of Time, (Doc. No. 14), is

                DENIED as moot;




                                           9
4. This matter is REMANDED for a new hearing consistent with this

   Order and the Fourth Circuit’s holdings in Pearson, 810 F.3d 204

   (4th Cir. 2015), and Thomas, 916 F.3d 307 (4th Cir. 2019); and

5. The Clerk of Court is directed to close this case.


                                  Signed: March 22, 2019




                             10
